[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM RE: ALIMONY AND SUPPORT PENDENTE LITE
The court, after hearing, finds based upon the credibility of the plaintiff wife, that the weekly net income of the defendant husband is $570.00.
The defendant supplied no documentation of his income although this hearing was designed to review that very area. In fact, a subpoena had been issued for him to bring such documentation such as checkbooks, etc. The defendant has no liabilities. CT Page 571
Accordingly, the defendant is ordered to pay $257.00 per week for support and $10.00 per week alimony pendente lite. This order is entered without prejudice to modify it on a seasonal basis due to the defendant's profession.
GILL, J.